EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Kielar on 10 August 2022.

The application has been amended as follows: 

The title is amended as follows:
for Microscopic Examination

23. (currently amended) 


The apparatus according to claim 21, the light source system comprising: 
one light source operable to illuminate the coverslipped sample with bright field illumination at a first illumination angle and operable to illuminate the coverslipped sample with dark field illumination at a second illumination angle




Reasons for Allowance
Claims 21-24 and 26-32 are allowed and are renumbered as claims 1-11. The following is an examiner’s statement of reasons for allowance: 
The amendment filed on 29 July 2022 has overcome the rejection of claim 31 under 35 USC 112, second paragraph. The accompanying examiner's amendment overcomes the rejections of claims 23 and 24 for anticipation by Molnar (WO 2010/100516), which does not disclose the configured computer of claim 21. Claim 21 is distinguished from the closest prior art for the reasons set forth in the final office action mailed on 2 May 2022 (page 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797